DETAILED ACTION
This is a first Office Action (“Action”) on the merits. Claims 1-25 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2016/0087765, to Guey et al. (“Guey”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2019/0215140, to Hafeez et al. (“Hafeez”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2021/0083725, to Miao et al. (“Miao”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2018/0184463, to Fakoorian et al. (“Fakoorian”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) as indefinite: Claims 8, 13, and 21.
35 U.S.C. § 102(a)(1) over Guey: Claims 10 and 23.
35 U.S.C. § 103 over Guey in view of Hafeez: Claims 1, 3, 9, 11, 14, 16, 22, and 24.
35 U.S.C. § 103 over Guey in view of Fakoorian: Claim 13.
35 U.S.C. § 103 over Guey and Hafeez, in further view of Miao: Claims 2 and 15.
35 U.S.C. § 103 over Guey and Hafeez, in further view of Fakoorian: Claims 4-6, 12, 17-19, and 25.
Objected to for depending from a rejected base claim: claims 7 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/20/2020 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Specification
The title of the invention is not descriptive because it covers all ways of scheduling uplink data, whereas the claims are far more specific as to the way in which uplink data is scheduled. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 21 recite, “a second time length” and “the downlink feedback channel being configured for the terminal device to send feedback response information for the PUSCH to the network device.” Both of these limitations cause the claims to be indefinite.
First, “a second time length” implies that there is a “first time length,” but there is no such element recited in claims 8 and 21, or any parent claim. Thus, it is unclear if claims 8 and 21 require a “first time length” or not. To remedy this, the claims could be amended to simply refer to “a time length”.
Second, the limitation “the downlink feedback channel being configured for the terminal device to send feedback response information for the PUSCH to the network device” is read to require the terminal device to send feedback to the network device using the downlink feedback channel in response to the PUSCH. This creates confusion, however, because terminals do not use the downlink since this signifies a communication received at the terminal from the network device, not a transmission from the terminal. This is consistent with how this feature is described in the specification as filed at paragraph [00100]. Thus, claims 8 and 21 are indefinite because the claim requires a terminal to transmit feedback on the downlink, which is inconsistent with the term “downlink” in the art and the usage in Applicant’s specification.

Claim 13 recites, “[t]he method of claim 10, before the network device sends scheduling grant information to the terminal device, further comprising: sending … second indication information.” (Emphasis added.) This creates confusion because it is unclear if the method requires the additional step of “send[ing a] scheduling grant information to the terminal device” or not since the above limitation is the first instance of the step. For at least this reason, claim 13 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guey.

Regarding claim 23, Guey teaches:
A network device, comprising a processor, a transceiver and a memory (Guey, Fig. 2, the base station BS 201 is a network device with a processor 213, transceiver 212, and memory 214, ¶¶ 53-55), wherein 
the memory is configured to store instructions capable of running on the processor (Guey, Fig. 2, the memory 214 has program 215 with instructions to run on the processor 213, ¶ 53); 
the transceiver is configured to send first signaling to a terminal device, the first signaling comprising beam information of M beams, M being a positive integer (Guey, ¶ 51, where “[t]he set of control beams may be periodically configured or occur indefinitely and repeatedly in order known [sic] to the UEs,” in other words, the transceiver 212 of the BS 201 would necessarily send signaling to configure the beams to a terminal device, such as the UE 202, see also Fig. 19, steps 1910, 1920, ¶ 76), and wherein 
the transceiver is further configured to receive an Uplink (UL) channel which is sent by the terminal device through one of the M beams (Guey, Fig. 19, step 1940, ¶ 76, the UE 1901 sends in the UL information in one of the beams).

Regarding claim 10, there is recited a “method for scheduling Uplink (UL) data” with steps that are virtually identical to the functions performed by the “network device” of claim 23. As a result, claim 10 is rejected as anticipated under section 102(a)(1) over Guey for the same reasons as were presented above in the rejection of claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 11, 14, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Hafeez, both of which are in the same field of beam selection as the claimed invention.

Regarding claim 14, Guey teaches:
A terminal device, comprising a processor, a transceiver and a memory (Guey, Fig. 2, UE 202 is a terminal device with a processor 233, transceiver 232, and memory 234, ¶¶ 53-55), wherein the memory is configured to store instructions capable of running on the processor (Guey, Fig. 2, the memory 234 has program 235 with instructions to run on the processor 233, ¶ 54);
the transceiver is configured to receive first signaling sent by a network device, the first signaling comprising beam information of M beams, M being a positive integer (Guey, ¶ 51, where “[t]he set of control beams may be periodically configured or occur indefinitely and repeatedly in order known [sic] to the UEs,” in other words, the transceiver 232 of the UE 202 would necessarily receive signaling to configure the beams from a network device, such as the base station BS 101, see also Fig. 19, steps 1910, 1920, ¶ 76); and 
31the processor is configured to perform [processing] on the M beams in sequence according to the first signaling (Guey, Fig. 19, steps 1920, 1930, ¶ 76, the UE 1901 (i.e., processor 233) processes the configured beams in a sequence, i.e., one at a time or at the same time as these are the only options), and 
wherein the transceiver is further configured to select one of the M beams according to a [processing] result to send an Uplink (UL) channel to the network device (Guey, Fig. 19, steps 1930, 1940, ¶ 76, a beam is selected based on the processing and used to send UL information to the BS 1902, where the processing on the signal from the processor 233 of the UE 202 in the transceiver 232 is a type of selection of the beam for converting to RF signals based on the result sent from the processor).

Guey is silent as to the type of processing performed on the beams, in particular, that the processing is “carrier sensing” and that the beam selection is a result of the “sensing”. Hafeez remedies this and teaches that a UE can perform “carrier sensing” on at least two beams to select a beam that is idle or has no activity on it, and thus, is clear for communication. See Hafeez, Fig. 71, steps 702, 704, 706, ¶¶ 56-60, both the transmitter and receiver can perform “carrier sensing” in a multi-beam/channel environment, see ¶¶ 38-39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “carrier sensing”, as in Hafeez, as a way to process beams and select an appropriate beam for communication, as in Guey, so that interference can be mitigated and improve transmission/reception, including throughput, user experience, etc. See Hafeez, ¶¶ 15-16.

Regarding claim 1, there is recited a “method for scheduling Uplink (UL) data” with steps that are virtually identical to the functions performed by the “terminal device” of claim 14. As a result, claim 1 is rejected as obvious under section 103 over Guey in view of Hafeez for the same reasons as were presented above in the rejection of claim 14.

Regarding claims 3 and 16, which depend from claims 1 and 14, respectively, Guey further teaches that “wherein the transceiver unit is specifically configured to send the UL channel to the network device through the Nth beam,” as recited in claim 16 and similarly in claim 3. Guey, Fig. 19, steps 1930, 1940, ¶ 76, a beam is selected based on the processing and used to send UL information to the BS 1902. Guey does not teach the additionally recited limitations. However, similar to the rejections of claims 1 and 14, Hafeez remedies this and teaches that “the processor is specifically configured to: perform carrier sensing on the M beams in sequence according to the first signaling until it is sensed on an Nth beam that a channel is idle, N being a positive integer less than or equal to M,” as recited in claim 16 and similarly in claim 3. See Hafeez, Fig. 7, steps 702, 704, 706, ¶¶ 56-60, both the transmitter and receiver can perform “carrier sensing” in a multi-beam/channel environment, see ¶¶ 38-39, sensing is performed on the beams until an idle beam is found, which is in a sequence, and then it is used for transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “carrier sensing”, as in Hafeez, as a way to process beams and select an appropriate beam for communication, as in Guey, so that interference can be mitigated and improve transmission/reception, including throughput, user experience, etc. See Hafeez, ¶¶ 15-16.

 Regarding claims 9 and 22, which depend from claims 1 and 14, respectively, Guey does not fully teach the additional limitations as recited in the claims. Hafeez remedies this and teaches that “the processor is specifically configured to: perform carrier sensing on the M beams simultaneously; and wherein the transceiver unit is specifically configured to: send the UL channel to the network device through a beam on which a channel is sensed to be idle,” as recited in claim 22 and similarly in claim 9. See Hafeez, Fig. 7, steps 702, 704, 706, ¶¶ 56-60, both the transmitter and receiver can perform “carrier sensing” in a multi-beam/channel environment, see ¶¶ 38-39, and sensing is performed on the beams and can be done simultaneously since the data symbols (i.e., beams) can be transmitted simultaneously, see ¶ 29, and when an idle beam is found it is used for transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “carrier sensing”, as in Hafeez, as a way to process beams and select an appropriate beam for communication, as in Guey, so that interference can be mitigated and improve transmission/reception, including throughput, user experience, etc. See Hafeez, ¶¶ 15-16.

Regarding claims 11 and 24, which depend from claims 10 and 23, respectively, “the transceiver is specifically configured to: receive the UL channel which is sent by the terminal device through an Nth beam of the M beams,” as recited in claim 24 and similarly in claim 11. Guey, Fig. 19, steps 1930, 1940, ¶ 76, a beam is selected based on the processing and used to send UL information to the BS 1902. Guey does not teach the additionally recited limitations. However, Hafeez remedies this and teaches “the Nth beam being a beam on which the terminal device senses that a channel is idle when performing carrier sensing on the M beams in sequence, and N being a positive integer less than or equal to M,” as recited in the claims. See Hafeez, Fig. 7, steps 702, 704, 706, ¶¶ 56-60, both the transmitter and receiver can perform “carrier sensing” in a multi-beam/channel environment, see ¶¶ 38-39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “carrier sensing”, as in Hafeez, as a way to process beams and select an appropriate beam for communication, as in Guey, so that interference can be mitigated and improve transmission/reception, including throughput, user experience, etc. See Hafeez, ¶¶ 15-16.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guey and Hafeez, as applied to claims 1 and 14 above, and further in view of Miao, all of which are in the same field of beam selection as the claimed invention.

Regarding claims 2 and 15, which depend from claims 1 and 14, respectively, neither Guey nor Hafeez teach the additionally recited limitations of the claims. Miao remedies this and teaches “the beam information is an index of Sounding Reference Signal (SRS) resources, and the UL channel is a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH),” as recited in both claims. Miao, ¶¶ 27, 66, the uplink beams may be signaled using SRS indices and the UL channel may be a PUSCH or PUCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SRS indices and PUSCH/PUCCH of Miao in the combination of Guey and Hafeez as a way to communicate configuration information (e.g., uplink beams to be selected from for transmission) based on SRS measurements, thus, allowing an eNB and UE to use the best uplink channels possible. See Miao, ¶¶ 27-28.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Fakoorian, both of which are in the same field of beam selection as the claimed invention.

Regarding claim 13, which depends from claim 10, Guey does not teach the additionally recited limitations. Fakoorian remedies this and teaches “before the network device sends scheduling grant information to the terminal device, further comprising: sending, by the network device, second indication information to the terminal device, the second indication information being configured to indicate a value of [the number of listening entities].” Fakoorian, Fig. 8, ¶¶ 70-73 message 810 includes information on the number of listening entities as indicated by the “Number of CCA Slots 814” since each slot is associated with a listening entity, see ¶ 46. It is noted that Fakoorian does not necessarily teach that the entities are also associated with “beams,” as recited in the claim. But Guey teaches that each cell is associated with a beam. See Guey, ¶ 8. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the message 810 of Fakoorian could also include information on the number of beams, as in Guey. Knowing the number of cells and/or beams that corresponding to the number of listening opportunities would be information both the transmitter and receiver should know so that they can listen in the correct direction (i.e., beam) at the right time to determine if a channel is clear or not. See Fakoorian, ¶ 46.

Claims 4-6, 12, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guey and Hafeez, as applied to claims 3, 11, 16, and 24 above, and further in view of Fakoorian, all of which are in the same field of beam selection as the claimed invention.

Regarding claims 4 and 17, which depend from claims 3 and 16, respectively, neither Guey nor Hafeez necessarily teach the additionally recited limitations of the claims. Fakoorian remedies this and teaches that “the processor is specifically configured to: perform, according to priorities of the [sensing periods], carrier sensing on the [channels] one by one in a sequence from high to low priorities,” as recited in claim 17 and similarly in claim 4. Fakoorian, Fig. 8, the message 810 configures listening periods, which may be prioritized for sensing a channel, see ¶¶ 70-73, 103. It is noted that Fakoorian does not necessarily teach that the channels or sensing periods correspond with “beams,” as recited in the claim. But Guey teaches that each cell, which in Fakoorian is associated with a respective sensing period, corresponds to a beam. See Guey, ¶ 8. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the message 810 of Fakoorian could also include information on the number of beams, as in Guey. Knowing the number of cells and/or beams that corresponding to the number of listening opportunities would be information both the transmitter and receiver should know so that they can listen in the correct direction (i.e., beam) at the right time to determine if a channel is clear or not. See Fakoorian, ¶ 46.

Regarding claims 5, 12, 18, and 25, which depend from claims 4, 11, 17, and 24, respectively, neither Guey nor Hafeez necessarily teach the additionally recited limitations of the claims. Fakoorian remedies this and teaches that “N [listening periods] which comprise the Nth [transmission period] and on which carrier sensing is performed correspond to N sensing windows one to one, and a sensing window used by the terminal device to perform carrier sensing on each [period] of the N [periods] is the sensing window corresponding to the beam; 32wherein the N sensing windows are N successive sensing windows,” as recited in the claims. Fakoorian, Fig. 8, the message 810 configures listening periods (windows) for sensing a channel, see ¶¶ 70-73, 103. It is noted that Fakoorian does not necessarily teach that the channels or sensing periods correspond with “beams,” as recited in the claim. But Guey teaches that each cell, which in Fakoorian is associated with a respective sensing period, corresponds to a beam. See Guey, ¶ 8. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the message 810 of Fakoorian could also include information on the number of beams, as in Guey. Knowing the number of cells and/or beams that corresponding to the number of listening opportunities would be information both the transmitter and receiver should know so that they can listen in the correct direction (i.e., beam) at the right time to determine if a channel is clear or not. See Fakoorian, ¶ 46.

Regarding claims 6 and 19, which depend from claims 5 and 18, respectively, neither Guey nor Hafeez teach the additionally recited limitations in the claims. Fakoorian remedies this and teaches that a “processor is further configured to: receive first indication information sent by the network device through the transceiver unit, the first indication information being configured to indicate information of each sensing window; or acquire the information, pre-stored in the terminal device, of each sensing window; wherein the information of each sensing window comprises a time length of the sensing window and/or a starting time position of the sensing window,” as recited in claim 19 and similarly in claim 6. Fakoorian, Fig. 8, the message 810 configures listening periods (windows) for sensing a channel, including the duration and number of slots, thus, a length of time for the windows, see ¶¶ 70-73, 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indication message with sensing window configuration information (e.g., time intervals), as in Fakoorian, with the combination of Guey and Hafeez to allow both the transmitter and receiver to know when to listen to various channels and directions at the right time to determine if a channel is clear or not. See Fakoorian, ¶ 46.

Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2018/0332579, 2016/0119958, 2020/0236555, 2017/0187437, and 2017/0012692 describe various inventions related to channel sensing and beam sweeping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that Hafeez shows two drawings labeled “Fig. 9” and none labeled “Fig. 7”, however, it is clear from the description that the first “Fig. 9” showing the method 700 is meant to be “Fig. 7” and is treated as such. See Hafeez, ¶ 57.